Exhibit 10.2

AMENDMENT AND WAIVER TO RESTRUCTURING SUPPORT AGREEMENT

This amendment and waiver, dated as of October 16, 2020 (as may be amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms hereof, this “Amendment and Waiver”) to that certain
Restructuring Support Agreement dated as of October 7, 2020 (together with all
exhibits, schedules and attachments thereto, and as may be further amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms thereof, the “Restructuring Support Agreement”), is
entered into by and among (i) the Company Parties, (ii) the Requisite Consenting
Lenders and (iii) the Requisite Consenting Bridge Lenders. Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to such
terms in the Restructuring Support Agreement.

WHEREAS, pursuant to Section 4(b) of the Restructuring Support Agreement, the
Company agreed to commence Solicitation no later than October 8, 2020; and

WHEREAS, Solicitation was commenced on October 9, 2020; and

WHEREAS, the failure to commence Solicitation by 11:59 p.m. (prevailing Eastern
Time) on October 8, 2020, to the extent not waived by the Requisite Consenting
Lenders and Requisite Consenting Bridge Lenders, results in a Lender Termination
Event pursuant to Section 5(b)(vii)(1) of the Restructuring Support Agreement
(the “Identified Termination Event”); and

WHEREAS, the Parties have agreed to enter into a waiver of the Identified
Termination Event pursuant to which each of the Requisite Consenting Lenders and
Requisite Consenting Bridge Lenders shall waive the Identified Termination
Event, subject to the conditions contained herein; and

WHEREAS, the Company Parties have requested that the applicable Consenting
Lenders consent to the Company’s use of cash collateral securing the Bridge
Indebtedness during the course of the Chapter 11 Cases, if such cases are
commenced; and

WHEREAS, pursuant to Section 9 of the Restructuring Support Agreement, except as
otherwise expressly provided for therein, the Restructuring Support Agreement
may be modified, amended, or supplemented in a writing signed by the Company
Parties, the Requisite Consenting Lenders and the Requisite Consenting Bridge
Lenders; and

WHEREAS, on October 16, 2020, in accordance with the terms and conditions of
Section 9 of the Restructuring Support Agreement, the Company Parties, the
Requisite Consenting Lenders and the Requisite Consenting Bridge Lenders agreed
to amend the Restructuring Support Agreement as set forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

1.    Amendments to the Restructuring Support Agreement.

(a)    The definition of “Financing Order” in Section 1(m) of the Restructuring
Support Agreement shall hereby be amended and restated in its entirety to read
as follows:

““Financing Order” means, (i) to the extent a debtor-in-possession financing is
sought, (A) an interim order of the Bankruptcy Court authorizing the Company to
enter into a debtor-in-, possession financing facility on an interim basis,
which shall be in form and substance acceptable to the agent and lenders under
the debtor-in-possession financing facility and (B) the final order of the
Bankruptcy Court authorizing the Company to enter into the a
debtor-in-possession financing facility, which shall be in form and substance
acceptable to the agent and lenders under the debtor-in-possession financing
facility and (ii) to the extent a debtor-in-possession financing is not sought
at the outset of the Chapter 11 Cases, (Y) an interim order of the Bankruptcy
Court authorizing the Company to use cash collateral securing Bridge
Indebtedness on an interim basis, which shall be in form and substance
acceptable to the Agent and Requisite Consenting Bridge Lenders and (Z) the
final order of the Bankruptcy Court authorizing the Company to use cash
collateral securing Bridge Indebtedness on a final basis, which shall be in form
and substance acceptable to the Agent and Requisite Consenting Bridge Lenders.”

(b)    The definition of “In-Court Definitive Documents” in Section 1(n) of the
Restructuring Support Agreement shall hereby be amended and restated in its
entirety to read as follows:

““In-Court Definitive Documents” means, if the Plan Transactions are being
pursued, (i) the Plan (including any ballots, supplements, or other material
documents directly relating thereto not specified herein), (ii) the Disclosure
Statement, (iii) any Financing Orders, (iv) the motion seeking approval of the
Financing Orders, (v) the Confirmation Order, (vi) the Exit Facility Documents,
(vii) the Senior Term Loan Facility Documents, (viii) the Second Lien Term Loan
Facility Documents and (ix) all first day pleadings or papers, in each of case
(i), (ii), (iii), (iv), (v) and (ix), which are satisfactory in form and
substance to the Requisite Consenting Lenders and the Requisite Consenting
Bridge Lenders, and in each of case (vi), (vii) and (xiii), which are
satisfactory in form and substance the Consenting Lenders holding at least
two-thirds of the aggregate principal amount outstanding of the Indebtedness
held by all Consenting Lenders and the Requisite Consenting Bridge Lenders.”

 

2



--------------------------------------------------------------------------------

2.    Waiver. Notwithstanding anything in the Restructuring Support Agreement to
the contrary, but subject to the terms hereof, each of the Consenting Lenders
party to this Amendment and Waiver hereby waives the Identified Termination
Event; provided that, in the event the Plan Transactions are pursued, the
Company Parties shall be required to commence the Chapter 11 Cases on or before
October 18, 2020.

3.    Agreement to be Bound. Each of the Parties hereby agrees to be bound by
all of the terms of the Restructuring Support Agreement not inconsistent with
the terms hereof.

4.    Representation and Warranties. The Company Parties each hereby represent
and warrant to the Consenting Lenders that as of the Effective Date (as defined
below) (a) there exists no Lender Termination Event or Company Termination Event
under Section 5(b) or 5(c) of the Restructuring Support Agreement other than the
Identified Termination Event and (b) neither the execution, delivery or
performance by the Company of this Amendment and Waiver, nor compliance by it
with the terms and provisions hereof (i) will contravene in any material respect
with any provision of any law, statute, rule or regulation or any order, writ,
injunction or decree of any court of government authority or (ii) will violate
any provision of the certificate of articles of incorporation, certificate or
formation, limited liability company agreement or by-laws (or equivalent
constitutional, organizational and/or formation documents), as applicable, of
any Company Party.

5.    Effective Date. This Amendment and Waiver shall not become effective until
the date of satisfaction of the following conditions (the “Effective Date”):

(a)     The Company Parties and the Consenting Lenders constituting Requisite
Consenting Lenders and Requisite Consenting Bridge Lenders have duly executed
counterparts to this Amendment and Waiver.

(b)     All representations and warranties of the Company Parties contained
herein shall be true and correct as of the Effective Date.

6.    Reservation of Rights. The waiver set forth in Section 2 shall be limited
precisely as written and relate solely to the Identified Termination Event and
nothing in this Amendment and Waiver shall be deemed to prejudice any right or
remedy that the Consenting Lenders or the Agent may now have (except to the
extent of the express waiver set forth herein) or may have in the future under
or in connection with the Restructuring Support Agreement or any instrument or
agreement referred to therein. Upon termination of this Amendment and Waiver,
the Consenting Lenders and the Agent shall be entitled to immediately take any
and all actions and remedies under the Restructuring Support Agreement and
applicable law in respect of any Lender Termination Events then existing.

7.    Miscellaneous.

(a)     Except as expressly provided herein, this Amendment and Waiver shall
not, by implication or otherwise, alter, modify, amend or in any way affect any
of the obligations, covenants or rights contained in the Restructuring Support
Agreement, all of which are ratified and confirmed in all respects by the
Parties and shall continue in full force and effect.

 

3



--------------------------------------------------------------------------------

(b)     THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF LAW
PROVISIONS WHICH WOULD REQUIRE THE APPLICATION OF THE LAW OF ANY OTHER
JURISDICTION (EXCEPT TO THE EXTENT IT MAY BE PREEMPTED BY THE BANKRUPTCY CODE).

(c)    This Amendment, together with the Restructuring Support Agreement and all
exhibits thereto, constitutes the entire agreement among the Parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings among the Parties with respect to such subject matter. Each
reference to the Restructuring Support Agreement hereafter made in any document,
agreement, instrument, filing, pleading, notice or communication shall mean and
be a reference to the Restructuring Support Agreement as amended and modified
hereby.

(d)    In the event the terms and conditions as set forth in the Restructuring
Support Agreement and this Amendment and Waiver are inconsistent, the terms and
conditions of this Amendment and Waiver shall control.

(e)    This Amendment and Waiver may be executed in counterparts, each of which
shall be deemed an original, but all of which shall constitute the same
instrument. Delivery of a copy of this Amendment and Waiver bearing an original
signature by electronic transmission shall have the same effect as physical
delivery of the paper document bearing the original signature.

(f)    If any term, condition or other provision of this Amendment and Waiver is
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms, conditions and provisions of this Amendment and Waiver
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the transactions contemplated hereby is not affected in a
manner adverse to any Party. Upon such determination that any term, condition or
other provision is invalid, illegal or incapable of being enforced, the Parties
shall negotiate in good faith to modify this Amendment and Waiver so as to
effect the original intent of the Parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment and Waiver to
be executed and delivered by their respective duly authorized officers, solely
in their respective capacity as officers of the undersigned and not in any other
capacity, as of the date first set forth above.

 

“COMPANY PARTIES” PREIT ASSOCIATES, L.P.    

By:

  Pennsylvania Real Estate Investment Trust,
its general partner  

By:

 

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer PREIT-RUBIN, INC. By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Executive Vice President, Finance & Acquisitions
and Treasurer PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Executive Vice President, Finance & Acquisitions
and Treasurer

[Signatures Continue on Following Page]

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR CHERRY HILL OFFICE GP, LLC By:       PREIT Associates, L.P., sole member BALA
CYNWYD ASSOCIATES, L.P. By:   PR Cherry Hill Office GP, LLC, general partner  
By:     PREIT Associates, L.P., sole member PR MOORESTOWN ANCHOR-M, LLC By:  
PREIT Associates, L.P., sole member PR MOORESTOWN LLC By:   PREIT Associates,
L.P., sole member PR MOORESTOWN LIMITED PARTNERSHIP By:   PR Moorestown LLC,
general partner   By:   PREIT Associates, L.P., sole member MOORESTOWN MALL LLC
By:   PR Moorestown Limited Partnership, sole member   By:   PR Moorestown LLC,
general partner     By:     PREIT Associates, L.P., sole member PLYMOUTH GROUND
ASSOCIATES LLC By:   PREIT Associates, L.P., sole member PLYMOUTH GROUND
ASSOCIATES LP By:   Plymouth Ground Associates LLC, general partner   By:  
PREIT Associates, L.P., sole member PR AEKI PLYMOUTH LLC By:   PREIT Associates,
L.P., sole member PR AEKI PLYMOUTH, L.P. By:   PR AEKI Plymouth LLC, general
partner   By:   PREIT Associates, L.P., sole member PR BVM, LLC By:   PREIT
Associates, L.P., sole member PR CUMBERLAND OUTPARCEL LLC By:   PREIT
Associates, L.P., sole member PR VALLEY VIEW OP-DSG/CEC, LLC By:   PREIT
Associates, L.P., sole member PR MOORESTOWN ANCHOR-L&T, LLC By:   PREIT
Associates, L.P., sole member By:   Pennsylvania Real Estate Investment Trust,
general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR EXTON LLC By:   PREIT Associates, L.P., sole member PR EXTON LIMITED
PARTNERSHIP By:   PR Exton LLC, general partner   By:   PREIT Associates, L.P.,
sole member PR EXTON OUTPARCEL GP, LLC By:   PREIT Associates, L.P., sole member
PR EXTON OUTPARCEL HOLDINGS, LP By:   PR Exton Outparcel GP, LLC, general
partner   By:   PREIT Associates, L.P., sole member PR EXTON OUTPARCEL LIMITED
PARTNERSHIP By:   PR Exton Outparcel GP, LLC, general partner   By:   PREIT
Associates, L.P., sole member XGP LLC By:   PR Exton Limited Partnership, sole
member   By:   PR Exton LLC, general partner   By:   PREIT Associates, L.P.,
sole member PR EXTON SQUARE PROPERTY L.P. By:   XGP LLC, general partner   By:  
PR Exton Limited Partnership, sole member     By:   PR Exton LLC, general
partner       By:   PREIT Associates, L.P., sole member PR FIN DELAWARE, LLC By:
  PREIT Associates, L.P., sole member PR FINANCING II LLC By:   PREIT
Associates, L.P., sole member PR FINANCING I LLC By:   PREIT Associates, L.P.,
member and   By:   PR Financing II LLC, member     By:   PREIT Associates, L.P.,
sole member PR FINANCING LIMITED PARTNERSHIP, By:   PR Financing I LLC, general
partner   By:   PREIT Associates, L.P., member and   By:   PR Financing II, LLC,
member     By:   PREIT Associates, L.P., sole member By:   Pennsylvania Real
Estate Investment Trust, general partner   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer

[Signatures Continued on Next Page]

Annex A



--------------------------------------------------------------------------------

PR GAINESVILLE LLC By:     PREIT Associates, L.P., sole member

 

PR GAINESVILLE LIMITED PARTNERSHIP By: PR Gainesville LLC, general partner
           By:     PREIT Associates, L.P., sole member

 

PR GV LLC By:     PREIT Associates, L.P., sole member

 

PR GV LP By:     PR GV LLC, general partner            By:     PREIT Associates,
L.P., sole member

 

PR PRINCE GEORGE’S PLAZA LCC By:     PREIT Associates, L.P., sole member

 

PR HYATTSVILLE LLC By:     PR Prince George’s Plaza LLC, general partner

           By:     PREIT Associates, L.P., sole member

 

PR JK LLC

By:     PREIT Associates, L.P., sole member

 

PR JACKSONVILLE LLC By:     PREIT Associates, L.P. member and            By:    
PR JK LLC, member By: PREIT Associates, L.P., sole member

 

PR JACKSONVILLE LIMITED PARTNERSHIP By:     PR Jacksonville LLC, general partner
           By:     PREIT Associates, L.P., member and
                      By:     PR JK LLC, member
                                 By:     PREIT Associates, sole member

 

PR MAGNOLIA LLC By:     PREIT Associates, L.P., sole member

 

PR VALLEY ANCHOR-S, LLC By:     PREIT Associates, L.P., sole member

 

PR WOODLAND ANCHOR-S, LLC By:     PREIT Services, LLC, manager
           By:     PREIT Associates, L.P., sole member

 

By:     Pennsylvania Real Estate Investment Trust, general partner

 

By:  

/s/ Andrew Ioannou

Name:   Andrew Ioannou Title:   Executive Vice President, Finance & Acquisitions
and Treasurer

[Signatures Continued on Next Page]

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR PLYMOUTH ANCHOR-M, LLC

By:     PREIT Associates, L.P., sole member

PR PLYMOUTH ANCHOR-M, L.P.

By:     PR Plymouth Anchor-M, LLC, general partner

   By:     PREIT Associates, L.P., sole member

PR PM PC ASSOCIATES LLC

By:     PREIT Services, LLC, non-member manager

   By:     PREIT Associates, L.P., sole member

PR PLYMOUTH MEETING ASSOCIATES PC LP

By:     PR PM PC Associates LLC, general partner

   By:     PREIT Services, LLC, non-member manager

By:     PREIT Associates, L.P., sole member

PR PLYMOUTH MEETING LLC

By:     PREIT Associates, L.P., sole member

PR PLYMOUTH MEETING LIMITED PARTNERSHIP

By:     PR Plymouth Meeting LLC, general partner

   By:     PREIT Associates, L.P., sole member

PR PM PC ASSOCIATES LP

By:     PR PM PC Associates LLC, general partner

   By:     PREIT Services, LLC, non-member manager

By:     PREIT Associates, L.P., sole member

By:     Pennsylvania Real Estate Investment Trust, general partner

 

By:

  /s/ Andrew Ioannou Name:  

Andrew Ioannou

Title:   Executive Vice President, Finance & Acquisitions and Treasurer

 

[Signatures Continued on Next Page]

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR SPRINGFIELD TOWN CENTER LLC   By:   PREIT Associates, L.P., sole member PR
SWEDES SQUARE LLC   By:   PREIT Associates, L.P., sole member PR TP LLC   By:  
PREIT Associates, L.P., sole member PR TP LP   By:  

PR TP LLC, general partner

    By:   PREIT Associates, L.P., sole member PR VALLEY ANCHOR-M, LLC   By:  
PREIT Associates, L.P., sole member PR VALLEY ANCHOR-M LIMITED PARTNERSHIP   By:
  PR Valley Anchor-M, LLC, general partner     By:   PREIT Associates, L.P.,
sole member PR VALLEY LLC

By:

  PREIT Associates, L.P., sole member PR VALLEY LIMITED PARTNERSHIP

By:

  PR Valley LLC, its general partner  

By:

  PREIT Associates, L.P., sole member PR VALLEY VIEW ANCHOR-M, LLC   By:   PREIT
Associates, L.P., sole member PR VALLEY VIEW ANCHOR-M LIMITED PARTNERSHIP   By:
  PR Valley View Anchor-M, LLC, its general partner     By:   PREIT Associates,
L.P., sole member By:   Pennsylvania Real Estate Investment Trust, general
partner

 

  By:  

/s/ Andrew Ioannou

              Name:   Andrew Ioannou   Title:   Executive Vice President,
Finance & Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR MONROE OLD TRAIL, LLC PR MONROE OLD TRAIL LIMITED PARTNERSHIP   By:   PR
Monroe Old Trail, LLC, general partner PR MONROE OLD TRAIL HOLDINGS, LLC PR
MONROE OLD TRAIL HOLDINGS, L.P.   By:   PR Monroe Old Trail Holdings, LLC,
general partner PR SUNRISE OUTPARCEL 2, LLC PR VALLEY SOLAR LLC



    

  By:   PREIT – RUBIN, Inc., sole member   By:  

/s/ Andrew Ioannou

  Name:   Andrew Ioannou   Title:   Executive Vice President, Finance &
Acquisitions and Treasurer PREIT – RUBIN, INC. PREIT – RUBIN OP, INC. By:  

/s/ Andrew Ioannou

Name:  

Andrew Ioannou

Title:  

Executive Vice President, Finance & Acquisitions and Treasurer

[Signatures Continued on Next Page]

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

PR CAPITAL CITY LIMITED PARTNERSHIP By:   PR Capital City LLC, general partner  
By:   PREIT Associates, L.P., its member     By:   PR CC II LLC, its member    
  By:   PREIT Associates, L.P., its sole member PR CC LIMITED PARTNERSHIP By:  
PR CC I LLC, general partner   By:   PREIT Associates, L.P., its member     By:
  PR CC II LLC, its member       By:   PREIT Associates, L.P., its sole member
PR CAPITAL CITY LLC By:   PREIT Associates, L.P., its member   By:   PR CC II
LLC, its member     By:   PREIT Associates, L.P., its sole member PR CC I LLC
By:   PREIT Associates, L.P., its member   By:   PR CC II LLC, its member    
By:   PREIT Associates, L.P., its sole member PR CC II LLC   By:   PREIT
Associates, L.P., its sole member By:   Pennsylvania Real Estate Investment
Trust, its general partner

 

By:   /s/ Andrew Ioannou Name:   Andrew Ioannou Title:   Executive Vice
President, Finance & Acquisitions and Treasurer

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

By:   /s/ Ryan Sansavera Name:   Ryan Sansavera Title:   Senior Vice President

Notice Address:

Wells Fargo Bank, National Association

10 South Wacker Drive, 32nd Floor

Chicago, IL 60606

Attention: Brandon Barry

Email: brandon.barry@wellsfargo.com

With a copy to:

Wells Fargo Bank, National Association

600 South 4th Street, 9th Floor

Minneapolis, MN 55415

MAC N9300-091

Attention: Anthony J. Gangelhoff

Email: anthony.gangelhoff@wellsfargo.com

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER

CITIZENS BANK, N.A.

 

By:  

/s/ Adrienne Bain

Name:   Adrienne Bain Title:   Authorized Signer

Notice Address:

Attention:

Email:

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER

JPMORGAN CHASE BANK, N.A., (“JPMC”) solely in respect of its Commercial Banking
Corporate Client Banking & Specialized Industries unit (“CCBSI”) and not any
other unit, group, division or affiliate of JPMC and solely in respect of
CCBSI’s PREIT Loan Claims and any Swap Claim holdings. For the avoidance of
doubt, and notwithstanding anything to the contrary contained in this Agreement,
this Agreement shall not apply to JPMC (other than with respect to Claims
arising from the PREIT Loan Claims and any Swap Claim held by CCBSI).

 

By:  

/s/ Dianne M. Stark

Name:   Dianne M. Stark Title:   Authorized Officer

Notice Address:    JPMorgan Chase Bank, N.A.

Special Credits Group

10 S. Dearborn

37th Floor

Chicago, IL 60603

Attention: D. Stark

Email: diane.m.stark@chase.com

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER

PNC BANK, NATIONAL ASSOCIATION

 

By:  

/s/ Shari L. Reams-Henofer

Name:   Shari L. Reams-Henofer Title:   Senior Vice President

Notice Address:

PNC Bank, NA

1600 Market Street, 8th Floor

Philadelphia, PA 19103

Attn: Mark Gittelman

With copy to:

PNC Bank, NA

1000 Westlakes Dr. #300

Berwyn, PA 19312

Attn: Shari L. Reams-Henofer

Email: shari.reams@pnc.com with copy to mark.gittelman@pnc.com

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

By:

 

/s/ Adam Harding

Name:

 

Adam Harding

Title:

 

Vice President

 

Notice Address: Associated Bank 45 South 7th Street, Suite 2900 Minneapolis, MN
55402 Attention: Adam Harding Email: adam.harding@associatedbank.com

 

Signature Page to Restructuring Support Agreement



--------------------------------------------------------------------------------

CONSENTING LENDER

CITIBANK, N.A.

 

By:  

/s/ Christopher J. Albano

Name:   Christopher J. Albano Title:   Authorized Signatory

 

Notice Address: 388 Greenwich St., 10th Floor, New York, NY 10013 Attention:
Paul Giarratano Email: paul.giarratano@citi.com

 

Signature Page to Restructuring Support Agreement